Citation Nr: 1515723	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-22 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to burial benefits, to include cremation reimbursement.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The Veteran served on active duty from April 1959 to February 1963.  He died in February 2008 and the appellant is the individual whose personal funds were used to pay cremation expenses.  See 38 C.F.R. § 3.1601(a)(1)(ii) (2014).  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The issues of entitlement to dependency and indemnity compensation (DIC), entitlement to service connection for cause of death, entitlement to non-service connected death pension, and compensation under 38 U.S.C.A. § 1151 for claimed negligent treatment by the VA Medical Center in Bay Pines, Florida in February 2008 have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant indicates she incurred expenses for the Veteran's cremation and seeks reimbursement for those expenses.  

A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial. See 38 U.S.C.A. §§ 2302, 2303, 2307 (West 2104); 38 C.F.R. § 3.1600 (2014). 

Here, the Veteran was not service-connected for any disabilities at the time of his death nor was he receiving non-service connected pension.  He did not have any claims pending or otherwise unadjudicated at the time of his death.

A burial allowance may be paid if a veteran dies from non-service connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care. 38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605.

The appellant maintains the Veteran was admitted to the VA Medical Center in Bay Pines, Florida up until the date of his death.  She claims that he was discharged home, and on the way home he suffered a stroke and was transported to the nearest private emergency room, where he died shortly after.  

VA medical records indicate the Veteran was hospitalized for several days in early February 2008 for generalized weakness and back pain related to his stage IV prostate cancer with metastasis to his bones.  At that time he was offered hospice care, but refused and indicated he wanted to go home; he was discharged home on February 5, 2008. According to his death certificate, he died several days later at Manatee Memorial Hospital in Bradenton, Florida. 

The private hospital records are not currently in the claims folder.  It appears the RO requested private treatment records from the Manatee Glens Hospital.  Although similarly named, this is not the same hospital listed on the death certificate.
The AMC/RO must make efforts to obtain private treatment records from Manatee Memorial Hospital in Bradenton, Florida for treatment received by the Veteran in February 2008.  

The appellant notified the VA in March 2012 of a change of address.  The RO/AMC must ensure all correspondence is sent to the appellant's most up-to-date address. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant at her last known address provided in March 2012 and specifically inform her that the claims folder does not contain the Veteran's private treatment records from Manatee Memorial Hospital, the hospital specifically listed on the Veteran's death certificate, for his February 2008 treatment.   Request that she either provide the records herself, or sign a medical release authorizing VA to obtain the records on her behalf.  If a signed medical release is obtained, the RO/AMC must make efforts to obtain these records.  

If any private records are identified, the RO/AMC must make two attempts to obtain them unless the first attempt demonstrates that further attempts would be futile.  If private records are identified but not obtained, the RO/AMC should notify the appellant of the records that were requested, the steps taken to obtain them, that the claim will be decided based on the evidence available, and that if the records are later submitted or obtained the claim may be readjudicated.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

